Case: 2:11-cv-01016-EAS-MRM Doc #: 2164 Filed: 02/21/19 Page: 1 of 3 PAGEID #: 106670



                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  IN RE: OHIO EXECUTION                     :
  PROTOCOL LITIGATION                       :      Case No. 2:11-cv-1016
                                            :
                                            :      Chief Judge Edmund A. Sargus, Jr.
                                            :
  This document relates to:                 :      Magistrate Judge Michael R. Merz
  Plaintiff Cleveland Jackson               :


         DEFENDANTS’ RESPONSE TO CLEVELAND JACKSON’S MOTION
             FOR IN-PERSON STATUS CONFERENCE [ECF NO. 2162]



         On February 20, 2019, Plaintiff Jackson filed a motion with this Court requesting

  an in-person status conference to take place on Friday, February 22 or Monday,

  February 25, 2019. Jackson states that an in-person conference is necessary to address

  significant issues and attached a proposed agenda of topics to his motion. [Jackson’s

  Motion for Conference, ECF No. 2162; Jackson’s Proposed Agenda, ECF No. 2162-1].

         If this Court grants Plaintiff Jackson’s motion for a status conference, Defendants

  request that it be scheduled for Tuesday, February 26, 2019 and take place via

  teleconference, per normal practice. Defendants do not agree that an in-person status

  conference is warranted at this time and submit that a telephone status conference is

  sufficient, particularly given the short notice. If it is deemed necessary at a later point,

  an additional in-person status conference could be scheduled in the future. But for the

  reasons that follow, Defendants do not believe that an in-person conference is presently

  warranted.
Case: 2:11-cv-01016-EAS-MRM Doc #: 2164 Filed: 02/21/19 Page: 2 of 3 PAGEID #: 106671



        Defendants have reviewed Jackson’s proposed agenda, and as to item #1,

  Defendants have no new information to disclose regarding Cleveland Jackson’s May 29,

  2019 execution date. Governor DeWine’s statements this week were consistent with,

  and are not a change from, what he said last month when he announced a reprieve for

  Plaintiff Henness and directed DRC to assess current options for execution drugs and

  possible alternative drugs. Jackson has not received a reprieve, and unless and until he

  does it is important that the parties litigate under the assumption that the execution will

  go forward as planned. The Defendants have no timeframe for or details about any

  potential revision of the protocol to provide to the Court or Plaintiff at this time. The

  Defendants will continue to prepare for Plaintiff Jackson’s May 29, 2019 execution date

  and will follow the Scheduling Order currently in place [ECF No. 2154].

          As this Court is aware, item #2 was recently addressed by the Sixth Circuit. The

  motions in Item #3 are already before this Court, and subject to briefing.             The

  Defendants are not aware of any additional matters requiring discussion at this time.

        For all of the above reasons, if this Court grants Plaintiff Jackson’s motion for a

  status conference, Defendants request that it be held via teleconference on Tuesday,

  February 26, 2019.




                                              2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2164 Filed: 02/21/19 Page: 3 of 3 PAGEID #: 106672



                                           Respectfully submitted,

                                           DAVE YOST
                                           Ohio Attorney General

                                           s/ Charles L. Wille
                                           CHARLES L. WILLE (0056444)*
                                                  *Co- Trial Attorney
                                           s/ Zoe A. Saadey
                                           ZOE A. SAADEY (0089181)*
                                                  *Co-Trial Attorney
                                           THOMAS E. MADDEN (0077069)
                                           Assistant Attorneys General
                                           Criminal Justice Section, Capital Crimes Unit
                                           150 East Gay Street, 16th Floor
                                           Columbus, Ohio 43215
                                           T: (614) 728-7055; F: (614) 728-9327
                                           Charles.Wille@ohioattorneygeneral.gov
                                           Zoe.Saadey@ohioattorneygeneral.gov
                                           Thomas.Madden@ohioattorneygeneral.gov
                                           COUNSEL FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing

  Defendants’ Response to Plaintiff Jackson’s Motion for Status Conference was filed

  electronically this 21st day of February, 2019. Notice of this filing will be sent to all

  parties by operation of the Court’s electronic filing system. Parties may access this

  filing through the Court’s system.


                                           s/ Charles L. Wille
                                           CHARLES L. WILLE (0056444)
                                           Principal Assistant Attorney General




                                             3
